[Until this opinion appears in the Ohio Official Reports advance sheets, it may be cited as
Cincinnati Bar Assn. v. Kathman, Slip Opinion No. 2021-Ohio-2189.]




                                        NOTICE
     This slip opinion is subject to formal revision before it is published in an
     advance sheet of the Ohio Official Reports. Readers are requested to
     promptly notify the Reporter of Decisions, Supreme Court of Ohio, 65
     South Front Street, Columbus, Ohio 43215, of any typographical or other
     formal errors in the opinion, in order that corrections may be made before
     the opinion is published.



                         SLIP OPINION NO. 2021-OHIO-2189
                   CINCINNATI BAR ASSOCIATION v. KATHMAN.
  [Until this opinion appears in the Ohio Official Reports advance sheets, it
      may be cited as Cincinnati Bar Assn. v. Kathman, Slip Opinion No.
                                   2021-Ohio-2189.]
Attorneys—Misconduct—Multiple violations—Failure to supervise nonlawyer
        employee—Improper financial assistance to clients—Failure to properly
        maintain records for the Interest on Lawyers Trust Account (“IOLTA”)—
        Improper commingling of personal funds with client funds in the IOLTA—
        Improper use of the IOLTA—Failure to safeguard IOLTA funds and timely
        remedy unauthorized access to the IOLTA—One-year suspension with six
        months conditionally stayed—Condition on reinstatement—One-year of
        monitored probation upon reinstatement.
     (No. 2021-0216—Submitted March 31, 2021—Decided June 30, 2021.)
   ON CERTIFIED REPORT by the Board of Professional Conduct of the Supreme
                                 Court, No. 2020-022.
                                 __________________
                            SUPREME COURT OF OHIO




       Per Curiam.
       {¶ 1} Respondent, Edward Timothy Kathman, Attorney Registration No.
0055446, of Norwood, Ohio, was admitted to the practice of law in Ohio in 1991.
In June 2001, we suspended Kathman from the practice of law for six months for
practicing law under a trade name, sharing legal fees with a nonlawyer, and aiding
a nonlawyer in the unauthorized practice of law. Cincinnati Bar Assn. v. Kathman,
92 Ohio St.3d 92, 748 N.E.2d 1091 (2001).
       {¶ 2} In a five-count amended complaint filed on July 7, 2020, relator,
Cincinnati Bar Association, charged Kathman with multiple violations of the Rules
of Professional Conduct. The alleged violations arose, in part, from Kathman’s
failure to properly supervise a paralegal, Jillian Gorman, who pleaded guilty to
forgery and theft after embezzling funds from Kathman’s law practice. The
complaint also charged Kathman with misconduct in relation to his representation
of multiple clients, using improper contingent fee agreements, providing improper
financial assistance to clients, violating various requirements for the management
of his Interest on Lawyer’s Trust Account (“IOLTA”), and collecting legal fees in
excess of those authorized by his contingent fee agreements.
       {¶ 3} The parties submitted written stipulations of fact, a stipulation
regarding mitigation, and joint exhibits for the board’s consideration; they also
stipulated to multiple violations of the Rules of Professional Conduct by Kathman.
On October 19, 2020, a three-member panel of the board conducted a hearing at
which Kathman testified and at which the panel admitted the stipulations and 62
joint exhibits into evidence. The panel also granted relator’s unopposed motion to
amend the complaint to conform to the stipulations and the evidence presented.
       {¶ 4} Following the hearing, the panel issued an order unanimously
dismissing five alleged rule violations, two of which had been withdrawn by relator
at the hearing. Thereafter, the panel issued a report in which it unanimously
dismissed four more alleged violations and recommended the dismissal of a fifth




                                        2
                                January Term, 2021




based on insufficiency of the evidence. The panel otherwise found that Kathman
had violated the Rules of Professional Conduct in accordance with the stipulations
of the parties.
        {¶ 5} After considering aggravating and mitigating factors, the panel
recommended that Kathman be suspended for one year with six months
conditionally stayed and that Kathman be ordered to work with a practice monitor
for one year after reinstatement.
        {¶ 6} The board adopted the panel’s findings and conclusions and
recommended sanction. Neither party filed objections to the board’s report.
        {¶ 7} We agree with the board’s findings of fact and conclusions of law,
and we adopt the board’s recommended sanction.
                                I. MISCONDUCT
                   A. Kathman failed to supervise his paralegal
        {¶ 8} In June or July 2015, Kathman hired Jillian Gorman to work as a
paralegal in his law practice. Gorman’s job duties were related to Kathman’s
representation of personal-injury plaintiffs and included preparing continent-fee
agreements using the form that Kathman had adopted in his practice, corresponding
with insurance companies on Kathman’s behalf, and collecting information related
to clients’ damages and medical expenses. Kathman also authorized Gorman to
prepare closing statements after a client had settled a personal-injury claim and to
write—but not sign—checks on Kathman’s IOLTA to distribute the settlement
proceeds to the client. Kathman did not give Gorman authority to enter into
contingent-fee agreements on his behalf or to sign checks on his operating account.
        {¶ 9} Gorman carried out her assigned duties with minimal or no oversight.
Kathman gave her a laptop and permitted her to work outside of his small office,
but the laptop was not linked or networked with his office computer.
        {¶ 10} Kathman discovered Gorman’s wrongdoing during the week of July
3, 2017, while Gorman was on vacation: he opened a bank statement related to his




                                         3
                            SUPREME COURT OF OHIO




client trust account and discovered that certain checks had cleared that were out of
the numerical sequence. After inquiring with the bank, he discovered the checks
had been made payable to Gorman herself. He demanded that Gorman return the
computer but concluded that it was “inoperable” and did not recover any data from
it.
       {¶ 11} Kathman terminated Gorman’s employment and reported her actions
to the Norwood police. Gorman pleaded guilty to one count of theft and one count
of forgery, was sentenced to five years community control, and was ordered to
make restitution in the amount of $200,000. State v. Gorman, Hamilton C.P. No.
B 1701441 (Feb. 28, 2018). As of October 13, 2020, Gorman had made restitution
of only $2,535.
                          B. The Jeffrey Welch grievance
       {¶ 12} In February 2016, Gorman witnessed an accident in which Jeffrey
Welch was injured, and at the scene, she recommended that Welch hire Kathman.
The parties stipulated that Welch would have testified at Kathman’s disciplinary
hearing that he had met with Gorman and Kathman within two weeks of the
accident and signed papers so that Kathman could prosecute a claim on his behalf.
But Kathman disputes that such a meeting occurred.
       {¶ 13} Kathman maintains that he never discussed any aspect of Welch’s
case, including its value, with Gorman or Welch before October 2016. Kathman
has no records of his representation of Welch, and he has no knowledge whether
any such documentation was stored on the laptop he had provided to Gorman.
       {¶ 14} Kathman stipulated that Gorman invited Welch to her house in
October 2016, where she discussed a settlement amount of $20,000 with him.
Kathman testified that he spoke with Welch on the phone a few times and invited
Welch to meet with him at his office. On November 29, 2016, Welch signed a
release and settlement agreement during a meeting with Kathman and Gorman.
Neither Gorman nor Kathman provided Welch with a copy of the release and




                                         4
                                 January Term, 2021




settlement agreement, and Welch never received the settlement amount. At a
subsequent meeting with Kathman, Welch asked about the status of a $20,000
settlement check that had been issued by the insurance company in his case. When
Kathman inquired into the issuance of a $20,000 check by the insurance company
in connection with the Welch case, he learned that Gorman had forged his signature
on the back of the check.
       {¶ 15} The parties stipulated and the board found that Kathman’s conduct
violated Prof.Cond.R. 5.3(a) (requiring a lawyer possessing managerial authority
in a law firm to make reasonable efforts to ensure that the firm has in effect
measures giving reasonable assurance that the conduct of a nonlawyer employed
by the firm is compatible with the professional obligations of the lawyer) and 5.3(b)
(requiring a lawyer having direct supervisory authority to take reasonable efforts to
ensure that a nonlawyer employee’s conduct is compatible with the professional
obligations of the lawyer).
                    C. Improper financial assistance to clients
       {¶ 16} Kathman provided improper financial assistance to clients on five
occasions. He advanced $1,000 to Robert Lamb, $4,500 to Gene Atkins, $600 to
Brittany Martin, $700 to Jeffrey Ivery, and $200 to Jacklyn Cunningham before
settling their cases. He later reimbursed himself out of their settlement proceeds.
       {¶ 17} With respect to these occurrences, the parties stipulated and the
board found that Kathman violated Prof.Cond.R. 1.8(e) (prohibiting a lawyer from
providing financial assistance to a client in connection with pending or
contemplated litigation except in certain limited circumstances).
                              D. Trust-account violations
                            1. Record-keeping violations
       {¶ 18} Prof.Cond.R. 1.15(a) requires attorneys to hold the property of
clients in an interest-bearing client trust account, separate from the lawyer’s own
property, and to create and maintain certain records regarding the client funds held




                                          5
                             SUPREME COURT OF OHIO




in their IOLTA.     Kathman used his IOLTA to mainly receive and disburse
settlement proceeds from personal-injury cases. Instead of creating a separate
record for the account itself indicating the date, amount, and client affected for each
debit and credit, Kathman relied on the account’s check register.            Kathman
stipulated that he also failed to maintain a copy of the individual deposit receipts or
slips for each of the deposits he made into the account and that he did not perform
and retain a monthly account reconciliation.
       {¶ 19} On these facts, the parties stipulated and the board found that
Kathman violated Prof.Cond.R. 1.15(a)(3) (requiring a lawyer to maintain a record
for the lawyer’s client trust account, setting forth the account balance and the name
of the account, the date, the amount, and the client affected by each credit and
debit), 1.15(a)(4) (requiring a lawyer to maintain all bank statements, deposit slips,
and canceled checks, if provided by the bank, for each bank account), and
1.15(a)(5) (requiring a lawyer to perform and retain a monthly reconciliation of the
funds held in the lawyer’s client trust account).
       {¶ 20} Although relator also alleged that Kathman failed to promptly
deliver funds to a client named Patricia Matthews as a result of his poor record-
keeping and lax supervision of his paralegal, the board found insufficient evidence
to support that allegation.      We therefore dismiss the alleged violation of
Prof.Cond.R. 1.15(d).
              2. Improperly keeping personal funds in the IOLTA
       {¶ 21} Kathman stipulated that between February 1, 2016, and March 31,
2020, he consistently kept more than a minimal amount of his own funds in the
IOLTA—indeed, for a three-month period he kept at least $150,000 of his own
funds in the account. The parties stipulated and the board found that by doing so,
Kathman violated Prof.Cond.R. 1.15(b) (prohibiting a lawyer from depositing his
or her own funds in a client trust account except to pay or obtain a waiver of bank
service charges). The board also found by clear and convincing evidence that this




                                          6
                                January Term, 2021




conduct resulted in the improper commingling of personal and client funds in
violation of Prof.Cond.R. 1.15(a) (requiring a lawyer to hold the property of clients
in an interest-bearing client trust account, separate from the lawyer’s own property).
       {¶ 22} The board found that Kathman committed additional violations of
Prof.Cond.R. 1.15(a) and 1.15(b) with respect to several specific clients.         In
multiple instances, Kathman provided payees with checks from his IOLTA,
allowing them to cash the checks and secure the IOLTA funds before Kathman’s
bank had collected or finally received payment on the checks that provided the
source of the amounts paid out. With respect to several other clients, Kathman
provided checks to payees before he deposited the settlement check that was
supposed to be the source of the payments. In each of these instances, there was no
overdraft of the IOLTA, because Kathman maintained sufficient funds of his own
in the account.
       {¶ 23} One client provided $1,500 in cash to Kathman for the purpose of
settling an arrearage in child support. Kathman deposited the cash into his IOLTA
and issued a check payable to the client’s former spouse on the same date. Kathman
failed to create an individual ledger or trust-account record pertaining to these
transactions.
       {¶ 24} The record also shows and the parties have stipulated that, on at least
two occasions, Kathman accepted or held funds in his IOLTA for a “friend”
although the funds had no relationship to a legal matter.
       {¶ 25} Based on these stipulations regarding improper use of the IOLTA
and commingling of Kathman’s personal funds with client funds, the board found
additional violations of Prof.Cond.R. 1.15(a) and 1.15(b).
        3. Failure to timely remedy unauthorized access to the IOLTA
       {¶ 26} Kathman stipulated that at some point, he had permitted a client to
pay him through PayPal for legal services he was retained to provide. Kathman
provided the PayPal account information to the client and, when Kathman received




                                          7
                             SUPREME COURT OF OHIO




the client’s payment into that account, he linked the PayPal account to his IOLTA.
Thereafter, without Kathman’s permission or—initially—knowledge, someone
gained access to his PayPal account and, through that, to the IOLTA. That person
effected various payments out of the IOLTA that were unrelated to the interest of
any of Kathman’s clients or Kathman himself and were unauthorized by Kathman
or any client.
        {¶ 27} No client suffered any loss as a result of these unauthorized
transactions, because the bank paid all the charges out of Kathman’s personal funds
that were on deposit in the IOLTA. Because Kathman’s initial efforts to remedy
the unauthorized use of his IOTLA through PayPal failed, the unauthorized use
continued over a prolonged period of time. Finally, Kathman cured the problem by
opening a new IOLTA through which future transactions would be conducted while
leaving the earlier IOLTA open to allow outstanding transactions to be completed.
        {¶ 28} In light of these stipulations, the board found that Kathman “fail[ed]
to safeguard funds of his clients or third persons” and that he thereby violated
Prof.Cond.R. 1.15(a).
                                  II. SANCTION
                        A. Mitigating and aggravating factors
        {¶ 29} With respect to mitigating factors, the board accepted the parties’
stipulation that Kathman exhibited a cooperative attitude toward the disciplinary
proceedings. See Gov.Bar R. V(13)(C)(4). Additionally, the board found that
Kathman acted without a selfish or dishonest motive, made a timely, good-faith
effort to make restitution or to rectify the consequences of his misconduct, and
presented evidence of good character or reputation in the form of 13 letters. See
Gov.Bar R. V(13)(C)(2), (3), and (5).
        {¶ 30} As for aggravating factors, the board found that Kathman had prior
discipline that resulted in an actual suspension from the practice of law and
committed multiple offenses. See Gov.Bar R. V(13)(B)(1) and (4).




                                          8
                                 January Term, 2021




           {¶ 31} We agree with the board’s findings of mitigating and aggravating
factors.
                            B. The recommended sanction
           {¶ 32} When imposing a sanction for attorney misconduct, we consider all
the relevant factors, including the ethical duties that the lawyer violated, the
aggravating and mitigating factors listed in Gov.Bar R. V(13), and the sanctions
imposed in similar cases.
           {¶ 33} Kathman advocated an 18-month suspension, all stayed on
conditions. The bar association advocated a two-year suspension with six months
stayed on conditions. After reviewing pertinent cases, the board concluded that
Kathman should be subject to a one-year suspension with six months stayed on the
condition that prior to being reinstated, he complete 24 hours of CLE on the subjects
of professional ethics and law-office management.               The board further
recommended that upon reinstatement to the practice of law, Kathman be required
to work with a practice monitor approved by relator, with monitoring to be focused
on professional ethics, personnel management, law-office management, and
compliance with the IOLTA and record-keeping requirements of the Rules of
Professional Conduct.
           {¶ 34} With respect to Kathman’s failure to properly supervise Gorman’s
work, the board consulted Disciplinary Counsel v. Ball, 67 Ohio St.3d 401, 618
N.E.2d 159 (1993). In that case, the lawyer relinquished significant aspects of his
probate practice to his secretary and failed to set up any safeguards to ensure proper
administration of the matters entrusted to him by clients. Ball was charged with
violating DR 6-101(A)(3) (“A lawyer shall not * * * neglect a legal matter entrusted
to him”) [now Prof.Cond.R. 1.3 (requiring a lawyer to act with reasonable diligence
in representing a client)], and we determined that his “total failure to supervise any
work done by his nonlawyer employee [was] the gravamen of [the] case.” Id. at
403-404. We found that “the lack of any semblance of supervisory control over the




                                          9
                              SUPREME COURT OF OHIO




work delegated [to the secretary] constitutes neglect of legal duties” and imposed a
six-month suspension from the practice of law. Id. at 405.
        {¶ 35} With respect to Kathman’s trust-account violations, the board cited
two cases. In Disciplinary Counsel v. Murraine, 130 Ohio St.3d 397, 2011-Ohio-
5795, 958 N.E.2d 942, the lawyer began to use his trust account as a personal bank
account, depositing payroll checks into the account and writing checks for personal
and business expenses that drew on the account. Although Murraine commingled
personal funds and client funds, there was no evidence that he used client funds to
pay personal expenses or that he used the account to defraud creditors. Id. at ¶ 5.
We accepted the parties’ amended consent-to-discipline agreement and imposed a
one-year suspension with the entire suspension stayed on the condition that the
lawyer commit no further misconduct. Id. at ¶ 3.
        {¶ 36} In Disciplinary Counsel v. Alexander, 133 Ohio St.3d 232, 2012-
Ohio-4575, 977 N.E.2d 633, ¶ 3-6, the lawyer (i) deposited personal funds into his
IOLTA, (ii) wrote checks against his IOLTA to pay for personal and business
expenses, (iii) failed to maintain a ledger of client funds for at least four years prior
to the filing of the disciplinary complaint, and (iv) failed to advise his client in
writing that he was dividing fees with another attorney not in the same firm. The
lawyer admitted that there were client funds in the IOLTA during the time he used
the account for personal expenses. We departed from the stipulated sanction of a
fully stayed suspension and instead imposed a one-year suspension with six months
stayed. In doing so, we noted that “ ‘[t]he mishandling of clients’ funds either by
way of conversion, commingling, or just poor management, encompasses an area
of the gravest concern of this court in reviewing claimed attorney misconduct.’ ”
Id. at ¶ 12, quoting Columbus Bar Assn. v. Thompson, 69 Ohio St.2d 667, 669, 433
N.E.2d 602 (1982). Accordingly, the failure to maintain personal and office
accounts separate from client accounts “ ‘warrants a substantial sanction, whether
or not the client has been harmed.’ ” Id. at ¶ 12, quoting Erie-Huron Counties Joint




                                           10
                                 January Term, 2021




Certified Grievance Commt. v. Miles, 76 Ohio St.3d 574, 577, 669 N.E.2d 831
(1996).
          {¶ 37} With respect to Kathman’s advancing money to his clients, the board
cited Cleveland Metro. Bar Assn. v. Podor, 121 Ohio St.3d 131, 2009-Ohio-358,
902 N.E.2d 488. In Podor, the lawyer advanced $19,800 to personal-injury clients
who later repaid him out of settlement proceeds. Id. at ¶ 3. Like Kathman, the
lawyer had a prior disciplinary offense, and we imposed a one-year suspension
stayed on conditions. Id. at ¶ 7, 14.
          {¶ 38} In the present case, Kathman’s failure to supervise Gorman, together
with the trust-account violations and the multiple instances of advancing money to
clients, warrants an actual suspension, particularly in light of his prior disciplinary
offense. Also relevant here, as in Podor, is the mitigating fact of character letters
attesting to Kathman’s honesty and competence. We therefore adopt the board’s
recommendation that Kathman be suspended from the practice of law for one year
with six months conditionally stayed, that his reinstatement to the practice of law
be conditioned on the completion of at least 24 hours of CLE in professional ethics
and law-office management, and that he be required to serve a one-year period of
monitored probation upon his reinstatement to the practice of law.
                                 III. CONCLUSION
          {¶ 39} We adopt the findings of fact, conclusions of law, and recommended
sanction of the board. Accordingly, we suspend Kathman from the practice of law
for one year, with six months of that suspension stayed on the conditions that
Kathman engage in no further misconduct and that he pay the cost of these
proceedings. If Kathman violates any of these conditions, the stay will be lifted
and Kathman will serve the full one-year suspension from the practice of law. Prior
to his reinstatement to the practice of law, Kathman shall complete a minimum of
24 hours of CLE on the topics of professional ethics and law-office management.
And upon reinstatement to the practice of law, he shall serve a one-year term of




                                          11
                            SUPREME COURT OF OHIO




monitored probation pursuant to Gov.Bar R. V(21), during which he shall accept
the appointment by relator of an attorney monitor who shall provide guidance to
Kathman on (i) professional ethics, (ii) personnel management, (iii) law-office
management, and (iv) compliance with the IOLTA and record-keeping
requirements of the Rules of Professional Conduct.
                                                         Judgment accordingly.
       O’CONNOR, C.J., and KENNEDY, FISCHER, DEWINE, DONNELLY, STEWART,
and BRUNNER, JJ., concur.
                             _________________
       John J. Mueller, L.L.C., and John J. Mueller; and Edwin W. Patterson III,
Bar Counsel, for relator.
       Montgomery Jonson, L.L.P., and George D. Jonson, for respondent.
                             _________________




                                       12